Citation Nr: 0124567	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  97-26 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to assignment of a higher initial disability 
rating for hiatal hernia with gastroesophageal reflux 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1983 to 
June 1987, and from March 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland Ohio, which denied the claim for service connection 
for a back disorder, and awarded service connection for 
hiatal hernia with gastroesophageal reflux disorder (GERD), 
rated as 10 percent disabling and later increased to 30 
percent.

The Board notes that in an undated statement from the 
veteran, as well as in the October 1997 hearing, the veteran 
indicated that he developed anorexia and depression as a 
result of his service-connected hiatal hernia with GERD.  To 
the extent that the veteran wishes to pursue a claims for 
service connection for these disorders, they are referred 
back to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence does not establish that any current 
back disorder is causally or etiologically related to an 
incident of the veteran's active service.    

3.  The veteran's hiatal hernia with GERD is manifested by 
complaints of nausea, burning, bilious taste, dysphagia, 
epigastric distress, shoulder pain, regurgitation, 
constipation, and diarrhea; the objective medical evidence 
reflects an absence of tenderness, anemia, hematemesis and 
melena.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2001).

2.  The criteria for assignment of an initial disability 
rating in excess of 10 percent for hiatal hernia with 
gastroesophageal reflux disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be codified as amended 
at 38 C.F.R. §§3.102, 3.159); 38 C.F.R. Part 4, including § 
4.114, Diagnostic Code 7346 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 ("VCAA"), 38 U.S.C.A. § 5103A (West Supp. 2001).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)). This act and implementing 
regulations set forth requirements for assisting a claimant 
in developing the facts pertinent to his or her claim.  The 
Board finds that, while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) ( when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims, and the RO made satisfactory efforts to ensure that 
all relevant evidence had been associated with the claims 
file.  The RO provided the veteran with copies of the rating 
decision, the statement of the case and supplemental 
statements of the case, concerning the evaluation of his 
claims and the rating criteria.  Moreover, the claims file 
appears to contain all relevant outpatient treatment records 
and the veteran has been afforded several VA examinations.  
There is no indication in the file that there are additional 
relevant records that have not yet been associated with the 
claims file.  As such, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.

I.  Service Connection

This appeal arises out of the veteran's original claim for 
service connection of low back pain.  The veteran maintains 
that he suffered injuries to his back while in active 
service, and that he currently suffers a disability resulting 
from his service injuries.

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
Service connection is the relationship of a current 
disability to an injury or disease incurred in active 
service.  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The mere fact of 
an in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In reviewing the evidence of record, the veteran's service 
medical records show no pertinent complaints or findings on 
the pre-induction examination conducted in June 1982.  
Treatment records from the veteran's first period of service 
show complaints of low back pain and spasms.  Records show 
that in January 1984, the veteran complained of a severe back 
spasm after lifting his back pack, but show that he had 
regained flexion to almost 90 degrees, and extension to 20 
degrees by the following day, and reported feeling much 
better, with only some residual tightness four days later.  
Service medical records also show that the veteran complained 
of back pain again in January 1985, after bending down to 
pick up his pack.  He complained of pain such that he was 
unable to move.  The examiner noted tingling in the 
extremities and muscle rigidity on the left medial side.  The 
examiner noted back spasms.  In April 1987, the veteran again 
reported with complaints of back pain after lifting.  The 
examiner noted that the cause was probably mechanical lumbar 
back pain with episodes of spasms.  There is no separation 
examination of record for the veteran's first period of 
service.  His enlistment examination for his second period of 
service shows no findings pertinent to the veteran's claim, 
and there are no reports of symptoms or complaints during his 
second period of service.  His separation examination 
conducted in March 1993 also shows no pertinent findings, 
however the veteran noted recurrent back pain on his report 
of medical history taken at the same time.

A July 1996 VA examination reveals complaints of low back 
pain and bilateral flank pain with locking of the back.  
Findings show forward flexion to 90 degrees, backward 
extension to 30 degrees, rotation left and right to 35 
degrees, and flexion left and right to 30 degrees without 
pain; no bony deformity, discoloration or soft tissue 
swelling; no objective evidence of pain on motion; normal 
neurologic findings; normal musculature; no fixed deformity; 
and no postural abnormalities.  The examiner's impressions 
included chronic low back pain; physical and radiographic 
examinations of the lumbar spine were characterized as 
"unremarkable."

An undated statement submitted by the veteran shows 
complaints of low back pain and muscle spasms during his 
first period of service.  After leaving service, the veteran 
stated that his back pain and symptoms returned when he took 
a job in a factory, which required him to remain on his feet 
all day, and to twist and bend at the waist.  The transcript 
of an October 1997 RO hearing revealed that the veteran 
suffered back complaints during his initial period of 
service, but not during his second period of service.  He 
stated that there had been no diagnosis of a current back 
disorder, but that he experienced continuous pain and spasms.  
He stated that he had not sought treatment following service, 
nor had he ever sought treatment for his back alone.  The 
veteran noted that he had been born with a back condition in 
which one of his lumbar discs were not fully formed.  

Reports of October 1997 and July 1999 VA examinations and 
outpatient treatment records from January - November 1997 
reveal no complaints or findings pertinent to the veteran's 
claim for service connection of low back pain.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection of low back pain.  The Board does find sufficient 
evidence to show that the veteran suffered in-service 
injuries to his back.  In this regard, the Board notes the 
veteran's service medical records from his first period of 
service, from June 1983 to June 1987, which show several 
complaints of pain and findings of back spasms following 
heavy lifting.  However, these records indicate what appear 
to be acute injuries, with resolution of symptoms prior to 
the termination of the veteran's first term of service, and 
no complaints during his second term of service, from March 
1989 to March 1993.  

Further, the veteran's in-service symptoms were not noted at 
the time to manifest any chronic injury or disease; and there 
is insufficient evidence to show continuity of symptomatology 
following service, as the veteran's symptoms appear to have 
resolved following his first period of service in June 1987, 
and were not reported again until the veteran filed his claim 
in May 1996.  The Board notes evidence from the veteran's 
statements that he has experienced back pain since service, 
but also notes that in his undated statement, he correlates 
the return of symptoms following service to job related 
bending and twisting.  

In addition, the record shows no specific medical diagnosis 
or finding of a current disability related to the veteran's 
back.  In this regard, the Board notes the report of the July 
1996 VA examination, which shows complaints of back pain, but 
which shows good range of motion, and no objective evidence 
of pain on motion, and absence of bone, nerve or muscle 
abnormalities.  The examiner's impressions state radiographic 
and physical examination of the lower back as "normal."  
The Board also notes the veteran's testimony at his October 
1997 hearing, at which he stated that he had not sought 
treatment and was not aware of any diagnosis of a back 
disorder.  

The Board is cognizant of the veteran's assertions concerning 
his symptoms, but as he does not appear to have any medical 
expertise, his contentions on this point are not sufficient 
to establish service connection.  See Espiritu v. Derwinski, 
2 Vet. App. 492-95 (1992).  As there is insufficient medical 
evidence of the claimed disability, and as there is 
insufficient evidence to show that any back pain currently 
claimed by the veteran is related to a period of active 
military service, the veteran's claim must fail.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The veteran specifically notes findings in the July 1996 VA 
examination indicating some congenital abnormalities of the 
vertebrae and intervertebral discs.  The Board notes that 
congenital conditions are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Moreover, there is no indication in the record that any 
congenital back disorder was aggravated in service, or that 
any current back disorder is related to an incident of 
service.  

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection of low back pain. As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

II. Increased Rating

The veteran claims that his service-connected hiatal hernia 
with GERD should be rated higher than the current 30 percent 
rating.  Specifically, the veteran asserts that his hiatal 
hernia with GERD causes pain, burning and pyrosis and 
dysphagia, which interferes with eating and sleeping and 
which causes lack of energy.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The history of this appeal is set forth as follows.  In an 
August 1996 rating decision, the veteran was granted service 
connection for hiatal hernia with GERD, and received a 10 
percent rating dating from March 15, 1996.  The veteran 
disagreed with the initial rating decision, and initiated 
this appeal.  In August 1998, following submission of 
additional evidence, the RO issued a supplemental statement 
of the case (SSOC), increasing the rating for the veteran's 
hiatal hernia with GERD to 30 percent.  At this time, the 
effective date was apparently corrected by the RO, making it 
May 15, 1996, the date of the original claim.  The 30 percent 
rating is now in effect and the veteran has continued to 
express his disagreement with that rating.  Essentially, the 
veteran maintains that the 30 percent rating does not 
accurately reflect the level of impairment of his hiatal 
hernia with GERD.

The original rating decision, the statement of the case 
following the veteran's notice of disagreement, and the 
subsequent SSOC noted that all of the veteran's records were 
considered including VA treatment reports and the July 1999 
VA examination.  The Board notes that as the veteran is 
appealing the initial assignment of a disability rating, the 
severity of the disability is to be considered during the 
entire period from the initial award of service connection 
and assignment of a disability rating to the present time.  
See Fenderson v. West 12 Vet. App. 119, 125-126 (1999).

The veteran is presently assigned a 30 percent rating for his 
hiatal hernia with GERD, pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7346, under which a 30 percent rating is 
assigned for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the veteran's disability most closely approximates the 
criteria for the currently assigned 30 percent rating and 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 30 percent at this 
time.  

Reviewing the more recent evidence of record reveals the 
following.  The report of a July 1996 VA examination showed 
complaints of nausea when eating, burning, retrosternal pain 
and bilious taste.  Findings revealed that the veteran 
weighed 130 pounds, was afebrile, his abdomen was soft and 
nontender, his bowel sounds were positive, there was no 
organomegaly, no masses, no tenderness or costovertebral 
angle tenderness, no anemia, no obstructions, no vomiting, no 
hematemesis or melena, and no GI bleeding.  The examiner's 
impressions included GERD, status post Nissen fundoplication.

An undated statement submitted by the veteran shows 
complaints pertinent to the veteran's claim, including 
dysphagia with tough foods, and a feeling that his throat is 
closing; epigastric distress, with feelings of nausea and 
pain after eating a meal; shoulder pain, specifically with 
carbonated beverages; regurgitation upon drinking certain 
liquids; occasional melena, and more recently, anorexia.  The 
veteran stated that he was prescribed multivitamins, but he 
stopped taking them because they caused pain and itching.  

An undated letter submitted by the veteran's brother attests 
to changes in the veteran's health following discharge, 
including more sporadic eating and sleeping, nausea and 
insomnia; complaints of muscle cramps and numbness of limbs; 
and difficulty holding a job.

The transcript of an October 1997 RO hearing revealed 
complaints of nausea after eating; difficulty eating anything 
except snack foods; burning in the chest; poor nutrition; 
gastric distress between fifteen and twenty times per week; a 
sensation of closing of the throat when swallowing; 
constipation once or twice per week; diarrhea and dark 
colored stools; heartburn; acid reflux on a daily basis; and 
pain in the shoulder when drinking carbonated beverages.  The 
veteran stated that he does not take medication and does not 
take vitamins because they have an adverse effect on him; 
similarly, special diets have not helped.  The veteran stated 
that, despite a spike in his weight to over 200 pounds, 
following surgery, he was, at the time of the hearing, at 
what he considered to be his normal weight, stated as 135 
pounds.  He also stated that he had never been diagnosed with 
anemia

The report of an October 1997 VA examination showed 
complaints of reflux, heartburn and epigastric pain dating 
back to 1985; daily nausea when eating; and radiation of pain 
to the left shoulder; occasional melena; steady weight and no 
history of anemia.  A November 1992 Nissen fundoplication 
procedure did not improve his symptoms.  An examination 
showed the veteran to be apparently healthy at 137 lbs., with 
an abdominal scar, and no evidence of keloid formation, 
positive bowel sounds, and soft abdomen.  Testing showed 
blood count essentially within normal limits with an H&H of 
15.3 and 45.0.  Diagnosis was of GERD with hiatal hernia.  

Outpatient treatment records from January - November 1997 
show complaints of poor intake of food due to nausea, 
vomiting with many foods, and low energy.  An examination 
revealed that the veteran was in no apparent distress, and 
his weight was stable.

The report of a July 1999 VA examination showed complaints of 
left chest and shoulder pain and a biliary taste in the 
mouth, exacerbated by diet, extending back to 1988.  The 
veteran stated that these symptoms caused him to alter his 
diet, eating unhealthy foods, in an attempt to control his 
symptoms.  In addition to pain, the veteran also complained 
of a rash near his Nissen fundoplication scar.  The veteran 
also complained of diarrhea, alternating with normal bowel 
movements.  Examination findings showed a 19-cm midline 
incision from a Nissen fundoplication that was well healed 
and without tenderness, keloid formation, discoloration, 
volume loss or adhesions.  The abdomen was soft and 
nontender.  Bowel sounds were positive; and there was no 
organomegaly, no masses, no tenderness or costovertebral 
angle tenderness.  Diagnosis included GERD, status post 
Nissen fundoplication.  

In view of the evidence presented, the Board finds that the 
veteran's hiatal hernia with GERD is properly rated under 38 
C.F.R. § 4.114, Diagnostic Code 7346 (hiatal hernia) at a 30 
percent rating.  The evidence shows that the veteran's 
symptomatology consists of chest, gastric and shoulder pain, 
biliary taste, nausea, vomiting/regurgitation and diarrhea; 
but steady weight, no anemia, and no medical evidence of 
hematemesis or melena.

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 60 percent 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7346 (hiatal 
hernia).  The Board notes that, although there is evidence of 
pain and burning and some vomiting upon eating, these 
symptoms are also consistent with criteria identified as 
epigastric distress, pyrosis and regurgitation, 
characteristic of the 30 percent rating level, therefore, 
they do not in themselves entitle the veteran to a 60 percent 
rating.  Further, there is no medical evidence of material 
weight loss, or of hematemesis or anemia, all criteria 
consistent with a 60 percent evaluation.  And, although the 
veteran has reported melena in an undated statement submitted 
by him, the Board notes that there is no medical finding to 
support this.  As the veteran does not appear to be medically 
trained, his observation alone would not be sufficient to 
establish such a finding.  See Espiritu v. Derwinski, 2 Vet. 
App. 492095 (1992).  More generally, the Board notes that the 
evidence does not support a showing that the symptoms 
displayed by the veteran are productive of "severe 
impairment of health," characteristic of the 60 percent 
level.  In this regard, the Board is cognizant of the 
negative impact on the veteran's health, but finds that the 
evidence presented and discussed above, is more consistent 
with "considerable impairment of health," characteristic of 
a 30 percent evaluation.  In short, the Board finds that the 
veteran's symptomatology as demonstrated on the October 1997 
and July 1999 VA examinations most closely approximates the 
criteria for the currently assigned 30 percent rating under 
DC 7346, and a higher evaluation is not warranted.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's hiatal 
hernia with GERD, his complaints and the current clinical 
manifestations of the disability and its effects on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The Board has also considered the severity of the 
hiatal hernia with GERD during the entire period from the 
award of service connection to the present time.  See 
Fenderson, 12 Vet. App. At 125-126.  All other pertinent 
aspects of 38 C.F.R. Parts 3 and 4 have also been considered.  
Should the veteran's disability increase in severity, he may 
be entitled to a higher evaluation; however, at present, the 
evidence does not support a higher rating, but rather, more 
nearly approximates the criteria for the currently assigned 
30 percent rating.  See 38 C.F.R. § 4.1.  The Board finds 
that, as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the increased rating claim must be denied.  See 38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, although the evidence indicates that the veteran is 
not currently employed, the evidence does not reflect that 
the veteran's service-connected hiatal hernia with GERD has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The claim for service connection for a back disorder is 
denied.

The schedular criteria not having been met, the claim for 
entitlement to assignment of an initial disability rating in 
excess of 30 percent for hiatal hernia with GERD, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

 

